﻿The fifty-eighth session of the General Assembly
affords me the special privilege, honour and pleasure of
congratulating you, Sir, on your assumption of the
office of President of the General Assembly. As a
distinguished son of our neighbouring island, Saint
Lucia, you do great honour to your country and to the
whole Caribbean Community family. I take great pride
in what you, Sir, a fellow Foreign Minister and my dear
friend, have accomplished, and trust that, under your
astute leadership, this fifty-eighth session will chart the
right course, which will enable the Organization to
fulfil the expectations of mankind for a secure,
peaceful and prosperous world. Who knoweth but that
by some divine order you have come to the presidency
of this body at such a time as this.
Let me first express, on behalf of the Government
and people of Saint Vincent and the Grenadines,
deepest sympathy to Secretary-General Kofi Annan
and the entire United Nations family on the loss of
Sergio Vieira de Mello and other United Nations
personnel in the terrorist attack in Baghdad. Those
dedicated United Nations workers strived for peace and
justice for the people of the world. They lived for that
cause, and, tragically, they gave their lives for that
cause. We share the pain of this loss and the
bewilderment over it, and pay tribute to all those
United Nations staff members who put duty before self
in the service of mankind.
My Government acknowledges with appreciation
the sterling work being done in difficult conditions all
over the developing world by United Nations agencies,
from peacekeeping and the restoration of democracy to
development cooperation and humanitarian aid. I also
wish to single out for particular mention the United
Nations Development Fund for Women and the United
Nations Population Fund. We urge Member States to
continue to give support and assistance to these
organizations, which make such a difference,
particularly in the lives of women and children, in the
poorest sectors of the world.
We have heard speaker after speaker, over the
course of the past week, suggesting that the United
Nations is in crisis. Many have proposed solutions for
the rectification of this unhappy state of affairs. It is
my Government’s contention that the General
Assembly needs to retake its place as the central
platform of the Organization, because it is the only
truly democratic arm of the United Nations. In this
regard, Saint Vincent and the Grenadines intends to
participate fully in the ongoing debate on reform which
will be led by you, Mr. President, and we are hopeful
that, with your able guidance, some real progress can
2

be made in this fifty-eighth session. Of particular
concern to small missions like my own is the volume
and variety of work between September and December
every year. The way the work of the General Assembly
is designed makes it difficult for us to make the kind of
contribution that we would wish for the effective and
efficient operation of the Organization. The Secretary-
General said in his report on the revitalization of the
General Assembly:
“The proliferation of meetings and official
documents places excessive demands on both the
Secretariat and Member States. Many smaller
Member States now find it practically impossible
to play a meaningful role in even the most crucial
activities of the General Assembly and the
Economic and Social Council”. (A/57/387,
para. 23)
If the work of the General Assembly could be
redesigned so as to spread the work load more evenly
throughout the calendar year, it would enable small
missions like that of Saint Vincent and the Grenadines
to participate fully in the work of the Organization.
The debate on the reform of the Security Council
is fraught with many difficulties and challenges. It is
my Government’s view that the simple enlargement of
the representation on the Security Council may not by
itself necessarily lead to greater democratization of that
body. No matter how many reform theorems are
advanced, the will has to come from the permanent
members of the Council that wield the veto. My
Government has already urged an increase in the
membership of the Council, both permanent and non-
permanent, but it seems to us that as long as the veto
continues to exist, the Council will not be truly
representative of the wishes of the States Members of
this Organization and multinational diplomacy will be
endangered. The Government of Saint Vincent and the
Grenadines makes so bold as to say that the solution
may also well lie in the removal of the power of veto,
to allow for more democracy, greater participation,
openness and transparency. Only then, perhaps, will
this Organization regain its integrity and respect.
Saint Vincent and the Grenadines cherishes the
relationships that it enjoys with all countries, both large
and small, represented here at the United Nations. The
United Nations Charter confers that freedom of
representation on all peace-loving and democratic
States. Yet my country continues to be deeply troubled
that Taiwan is still being excluded from this body.
While we seek to make the United Nations more
efficient and effective through much-needed reform,
we can advance the cause and the call for reform by
making the United Nations more inclusive through the
admission to membership of Taiwan and its 23 million
people, who have no voice in the United Nations.
Taiwan is an exemplary global citizen that maintains
friendly relations with almost every country in the
world. We would wish for this Organization to be the
catalyst that promotes constructive dialogue and
friendly engagement so that the Taiwan situation can
be resolved in a peaceful, just and equitable way to the
benefit of the entire global family.
Saint Vincent and the Grenadines is proud to be a
State party to the Rome Statute of the International
Criminal Court (ICC). We believe in the fundamental
role that the ICC has to play in our collective quest for
peace and the promotion of the rule of law and justice.
We are determined to uphold its integrity.
Saint Vincent and the Grenadines is proud of our
contribution to the emerging Caribbean civilization.
Let me quote from a recent speech by our Prime
Minister, The Honourable Ralph Gonsalves:
“The reassembling of the African, Asiatic and
European fragments forms the basis of our very
Caribbean civilization itself, which is at once
shaped and yet evolving. Fundamentally, too, our
Caribbean civilization, like all civilizations, has
been built on labour — the producers — and the
contours of the society fashioned by the social
organization of labour”.
My small country has made the painful
transformation from colonialism to independent
democracy in 25 short years. Our people chose not the
path leading to war and conflict, but rather opted for
the highway of democracy, racial harmony and respect
for human rights conducting us to peace, tranquillity
and future prosperity. But we are hampered in our
quest. My country, like others in the region, is in
danger of losing an entire generation to the scourge of
HIV/AIDS. We need the help of the international
community in the fight against this dreaded disease for
the preservation of our society.
Our banana industry, which is the engine that
drives our economy, is shortly to succumb to the greed
3

of certain multinational companies, with the active
assistance of the World Trade Organization. Without
the banana industry, whose doomsday rapidly
approaches, our hardworking peasant farmers will
become just another casualty of globalization. The
European Union mandates that its sugar farmers get
paid 50 euros per tonne — or five times the world
market price. Their farmers then dump their product on
the market, thus depressing prices for farmers
elsewhere. So we may shortly have to bid farewell to
the sugar industries of developing nations like
Barbados, Jamaica, Saint Kitts and Nevis, Mozambique
and Guatemala. The United States of America spends
more than $3 billion dollars of its taxpayers’ money
every year to subsidize its cotton growers. This,
naturally, signals death to the cotton farmers of
Burkina Faso, Benin, Mali, Chad and other developing
nations. How can the developed world, which
continues to subsidize its farmers and which touts
globalization as the cure for all economic ills, continue
defending the indefensible?
Cancún, as we all now know, was an abysmal
failure. We went there hoping to be led into the
Promised Land — only to find ourselves lost and
abandoned in the wilderness. We will continue our
crusade for economic stability and democratic harmony
in our country, but it is self-evident that we need the
help of the developed part of the world in order to be
viable. It will benefit no one if small countries like
Saint Vincent and the Grenadines are marginalized and
left to flounder. We are a vulnerable country. The
reasons why small island developing States are
especially vulnerable are too well known to be repeated
here. Our requests for special and differential treatment
in the WTO are completely justified and, for the most
part, largely ignored.
My Government is cognizant of the fact that
terrorism threatens us all. We are therefore fully
engaged in the process of implementing Security
Council resolution 1373 (2001) — a process which has
stretched our limited resources. The oft-repeated
promises of help in this process are proving to be, like
so many other promises made within these hallowed
halls, just that — promises. Yet we read with grave
concern in the New York Times just last week that,
between them, two of the giants of this Organization
export arms worth nearly $20 billion every year — the
majority, of course, to developing nations. What do
arms do in developing nations? They are the fuel that
feeds the flames of conflict and terrorism.
Unless we can collectively find the courage and
wisdom to tackle the problems of poverty, disease and
despair, all the weapons in the world will not prevent
the spread of terrorism. We need to move beyond using
the United Nations as a talk shop and come together as
responsible nations to tackle the root causes of
terrorism.
The security which the poorer nations of the
world desire is obtained not through the force of arms,
but in relief from burdensome debt, employment
opportunities, shelter, food, clean water, a healthy
environment and access to medical care and life-giving
drugs.
Despite its imperfections, the United Nations is
the forum that gives us hope. Let us work together so
that we can bequeath to our children and to our
children’s children an Organization that can be used, in
the words of the Secretary-General, to save succeeding
generations from the scourge of war, to reaffirm faith
in fundamental human rights, to establish the basic
conditions for justice and the rule of law and to
promote social progress and better standards of life in
larger freedom.





